DETAILED ACTION
The action is responsive to the Application filed on 03/28/2022. Claims 1-20 are pending in the case. Claims 1, 8 and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the system of claim 13” which is an improper dependency. For the purposes of examination, Examiner assumed the claim to depend from claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20080163053 A1, hereinafter Hwang) in view of Park et al. (US 20170060315 A1, hereinafter Park).

As to claim 1, Hwang discloses a method comprising: 
presenting a menu icon on a touchscreen device (Hwang Figure 12 121; “The menu set may include at least one menu icon indicating at least one menu item, and a control icon to input a control command relating to display of the menu set,” Hwang paragraph 0011); 
detecting, by a processor, a touch of the touchscreen device (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A. That is, the menu set may again be displayed on the touch screen 100. Therefore, the number of icons displayed on the touch screen 100 may be increased by touching the central icon left on the screen by the user U,” Hwang paragraph 0087; Hwang Figure 11 240);
selecting, based on the touch, additional menu icons (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A,” Hwang paragraph 0087);
presenting, by the processor, the additional menu icons as a group adjacent to the location of the menu icon (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A,” Hwang paragraph 0087; Hwang Figure 2A icons grouped around central icon); 
detecting, by the processor, a touch of one of the additional menu icons (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106); 
presenting expanded menu options of the touched additional menu icon adjacent to the touched additional menu icon (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed); and 
performing a function corresponding to at least one of the expanded menu options (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed). 
However Hwang does not appear to explicitly disclose:
detecting, by a processor a size of a touch of the touchscreen device; and
selecting, based on the size of the touch, additional menu icons from a set of menu icons comprising different menu options.
Park teaches:
detecting, by a processor a size of a touch of the touchscreen device (“As another example, the controller 180 may analyze a change of force of a touch on the basis of the fact that an area of a finger brought into contact with the touch screen varies in response to the change of the force of the touch,” Park paragraph 0144); and
selecting, based on the size of the touch, additional menu icons from a set of menu icons comprising different menu options (“In this manner, when the different functions are decided, the controller 180 may switch the function keys into the function icons and output the function icons, when it is detected that the force of the touch which has been detected to be more than the first force is changed to a second force or more,” Park paragraph 0162; “In this instance, the controller 180 may control the touch screen 151 to output the function icons on an area corresponding to an output area of the function keys. That is, as illustrated in a fourth drawing of FIG. 2C, the function icons corresponding to the different functions from the specific function may be output within an area 1c which is formed greater than the output area 1b of the function keys,” Park paragraph 0163; “As another example, the controller 180 may analyze a change of force of a touch on the basis of the fact that an area of a finger brought into contact with the touch screen varies in response to the change of the force of the touch,” Park paragraph 0144).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to display different functions in a menu based on the size of a touch as taught by Hwang. One would have been motivated to make such a combination so that a higher number of functions could be assigned to a single gesture without overburdening the user by presenting them all at once thus resulting in greater ease of use for the user.

As to claim 2, Hwang as modified by Park further discloses the method of claim 1 further comprising:
hiding the menu icon before an interaction is sensed by the touchscreen device (“Alternatively, if the user U does not perform any manipulation for a predetermined period of time in a situation when the semi-transparent menu set is displayed on the touch screen 100 as illustrated in FIG. 6A, the semi-transparent menu set may disappear from the touch screen 100,” Hwang paragraph 0114); and
revealing the menu icon after an interaction is sensed by the touchscreen device (“If the user U touches regions on the touch screen 100 in which the menu blocks and menu set are not displayed, the menu blocks together with the menu set may also disappear,” Hwang paragraph 0117).

As to claim 3, Hwang as modified by Park further discloses the method of claim 1 wherein the expanded menu options are related to the additional menu icon that was touched (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed).

As to claim 4, Hwang as modified by Park further discloses the method of claim 1 wherein the additional menu icons adjacent to the location of the menu icon are displayed based on a selection type of a user (Hwang Figure 5A, Hwang Figure 5B; “For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 7A; Hwang Figure 7B “For example, if the user U touches the icon indicating the music menu item when the moving image player together with the menu set are displayed on the touch screen 100 as illustrated in FIG. 7A, an audio player may appear on the touch screen 100 in response to the selection of the music menu item as illustrated in FIG. 7B,” Hwang paragraph 0123).

As to claim 8, Hwang discloses a system comprising a server in communication with a touchscreen device, the server configured to: 
provide for presentation a menu icon to the touchscreen device (Hwang Figure 12 121; “The menu set may include at least one menu icon indicating at least one menu item, and a control icon to input a control command relating to display of the menu set,” Hwang paragraph 0011); 
detect a touch of the touchscreen device (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A. That is, the menu set may again be displayed on the touch screen 100. Therefore, the number of icons displayed on the touch screen 100 may be increased by touching the central icon left on the screen by the user U,” Hwang paragraph 0087; Hwang Figure 11 240);
select additional menu icons (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A,” Hwang paragraph 0087);
present the additional menu icons as a group adjacent to a location of the menu icon (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A,” Hwang paragraph 0087; Hwang Figure 2A icons grouped around central icon); 
determine a touch of one of the additional menu icons (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106); 
provide for presentation expanded menu options of the touched additional menu icon adjacent to the touched additional menu icon (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed); and 
initiate a function corresponding to at least one of the expanded menu options (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed). 
However Hwang does not appear to explicitly disclose: 
detect a size of a touch of the touchscreen device; and
select additional menu icons from a set of menu icons comprising different menu options.
Park teaches: 
detect a size of a touch of the touchscreen device (“As another example, the controller 180 may analyze a change of force of a touch on the basis of the fact that an area of a finger brought into contact with the touch screen varies in response to the change of the force of the touch,” Park paragraph 0144); and
select additional menu icons from a set of menu icons comprising different menu options (“In this manner, when the different functions are decided, the controller 180 may switch the function keys into the function icons and output the function icons, when it is detected that the force of the touch which has been detected to be more than the first force is changed to a second force or more,” Park paragraph 0162; “In this instance, the controller 180 may control the touch screen 151 to output the function icons on an area corresponding to an output area of the function keys. That is, as illustrated in a fourth drawing of FIG. 2C, the function icons corresponding to the different functions from the specific function may be output within an area 1c which is formed greater than the output area 1b of the function keys,” Park paragraph 0163; “As another example, the controller 180 may analyze a change of force of a touch on the basis of the fact that an area of a finger brought into contact with the touch screen varies in response to the change of the force of the touch,” Park paragraph 0144).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to display different functions in a menu based on the size of a touch as taught by Hwang. One would have been motivated to make such a combination so that a higher number of functions could be assigned to a single gesture without overburdening the user by presenting them all at once thus resulting in greater ease of use for the user.

As to claim 9, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 10, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

Claims 5, 12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20080163053 A1, hereinafter Hwang) in view of Park et al. (US 20170060315 A1, hereinafter Park) in further view of Lee (US 20150341399 A1).

As to claim 5, Hwang as modified by Park discloses the method of claim 1 further comprising a document program (“The menu set may include a control icon and menu icons indicating the uppermost menu items. Accordingly, the menu items identified by the menu icons of the menu set, for example search, game, recording, music, movie, photograph, document and DMB menu items, may be the uppermost menu items,” Hwang paragraph 0120).
However neither Hwang nor Park appear to explicitly disclose a limitation further comprising displaying a document on the touchscreen device, wherein the document is a collaborative document that is concurrently displayed on a second touchscreen device.
Lee teaches a limitation further comprising displaying a document on the touchscreen device wherein the document is a collaborative document that is concurrently displayed on a second touchscreen device (Lee Figure 19 same document 370, 470 and 570 displayed concurrently on devices 300, 400, 500).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to allow Hwang’s menus to be used with collaborative documents as taught by Lee. One would have been motivated to make such a combination so that Hwang’s menu could support more kinds of programs and documents.

As to claim 12, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 14, Hwang as modified by Park and Lee further discloses the system of claim 12 wherein to provide for display the collaborative document, the server is to provide content of the collaborative document to the plurality of touchscreen devices based on an access control list for the collaborative document (“As illustrated in FIG. 8, the document DB 155 may store property information of a document that may include information about sharing/not sharing of the document and version information. When the document is edited using the collaboration services, the document DB 155 may store editing information about each user along with an account of a user that edits the document and log data that is used for synchronization,” Lee paragraph 0149; “As shown in FIG. 17, the first user may select and enter ‘Group 1’, ‘Private’, ‘****’ (not displayed so that other users cannot view it), and ‘Read/Write’ in the group name, accessibility, password, and default authority, respectively,” Lee paragraph 0190; “According to the example described above, a private group having a group name ‘Group 1’ may be registered with the server 100, and the first user (e.g., user A) may be a current group member in Group 1,” Lee paragraph 0191).

As to claim 16, Hwang teaches a non-transitory computer readable storage medium comprising instructions that cause a processor to perform a method (Fig. 11) comprising: 
presenting a menu icon and an electronic document program on a touchscreen device (Hwang Figure 12 121; “The menu set may include at least one menu icon indicating at least one menu item, and a control icon to input a control command relating to display of the menu set,” Hwang paragraph 0011; “The menu set may include a control icon and menu icons indicating the uppermost menu items. Accordingly, the menu items identified by the menu icons of the menu set, for example search, game, recording, music, movie, photograph, document and DMB menu items, may be the uppermost menu items,” Hwang paragraph 0120); 
detecting, by a processor, a touch of the touchscreen device (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A. That is, the menu set may again be displayed on the touch screen 100. Therefore, the number of icons displayed on the touch screen 100 may be increased by touching the central icon left on the screen by the user U,” Hwang paragraph 0087; Hwang Figure 11 240);
selecting, based on the touch, additional menu icons (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A,” Hwang paragraph 0087);
presenting, by the processor, the additional menu icons as a group adjacent to the location of the menu icon (“Additionally, if the user U touches the central icon again as illustrated in FIG. 2C when only the central icon appears on the touch screen 100, the icons that had disappeared may again be displayed on the touch screen 100 as illustrated in FIG. 2A,” Hwang paragraph 0087; Hwang Figure 2A icons grouped around central icon); 
detecting, by the processor, a touch of one of the additional menu icons (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106); 
presenting expanded menu options of the touched additional menu icon adjacent to the touched additional menu icon (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed); and 
performing a function corresponding to at least one of the expanded menu options (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed). 
However Hwang does not appear to explicitly disclose:
presenting an electronic document on the touchscreen device;
detecting, by a processor a size of a touch of the touchscreen device;
selecting, based on the size of the touch, additional menu icons from a set of menu icons comprising different menu options; and
performing an edit function for the electronic document.
Park teaches:
detecting, by a processor a size of a touch of the touchscreen device (“As another example, the controller 180 may analyze a change of force of a touch on the basis of the fact that an area of a finger brought into contact with the touch screen varies in response to the change of the force of the touch,” Park paragraph 0144); and
selecting, based on the size of the touch, additional menu icons from a set of menu icons comprising different menu options (“In this manner, when the different functions are decided, the controller 180 may switch the function keys into the function icons and output the function icons, when it is detected that the force of the touch which has been detected to be more than the first force is changed to a second force or more,” Park paragraph 0162; “In this instance, the controller 180 may control the touch screen 151 to output the function icons on an area corresponding to an output area of the function keys. That is, as illustrated in a fourth drawing of FIG. 2C, the function icons corresponding to the different functions from the specific function may be output within an area 1c which is formed greater than the output area 1b of the function keys,” Park paragraph 0163; “As another example, the controller 180 may analyze a change of force of a touch on the basis of the fact that an area of a finger brought into contact with the touch screen varies in response to the change of the force of the touch,” Park paragraph 0144).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to display different functions in a menu based on the size of a touch as taught by Hwang. One would have been motivated to make such a combination so that a higher number of functions could be assigned to a single gesture without overburdening the user by presenting them all at once thus resulting in greater ease of use for the user.
However neither Hwang nor Park appear to explicitly disclose:
presenting an electronic document on the touchscreen device; and
performing an edit function for the electronic document.
Lee teaches:
presenting an electronic document on the touchscreen device (Lee Figure 19 same document 370, 470 and 570 displayed concurrently on devices 300, 400, 500); and
performing an edit function for the electronic document (“In one exemplary embodiment, editing the document may include adding, removing, modifying, and/or formatting text, objects, images, graphics, etc. in a document, image, video, application, etc.,” Lee paragraph 0100).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to allow Hwang’s menus to be used with electronic documents and editing functions as taught by Lee. One would have been motivated to make such a combination so that Hwang’s menu could support more kinds of programs and documents.

As to claim 17, Hwang as modified by Park and Lee further discloses the non-transitory computer readable storage medium of claim 16 wherein the expanded menu options are related to the additional menu icon that was touched (“If the user U touches a menu icon, a command corresponding to a menu item identified by the menu icon may be executed. For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 5B “Back”, “Play” and “Bookmark” expanded menu options displayed).

As to claim 18, Hwang as modified by Park and Lee further discloses the non-transitory computer readable storage medium of claim 16 wherein selecting the additional menu icons comprises selecting the additional menu icons based on a selection type of a user (Hwang Figure 5A, Hwang Figure 5B; “For example, if the user U touches a movie menu icon as illustrated in FIG. 5A, the movie menu item may be actuated, and a moving image player may appear on the touch screen 100 in response to selection of the movie menu item, as illustrated in FIG. 5B,” Hwang paragraph 0106; Hwang Figure 7A; Hwang Figure 7B “For example, if the user U touches the icon indicating the music menu item when the moving image player together with the menu set are displayed on the touch screen 100 as illustrated in FIG. 7A, an audio player may appear on the touch screen 100 in response to the selection of the music menu item as illustrated in FIG. 7B,” Hwang paragraph 0123).

As to claim 19, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

Claims 6, 7, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20080163053 A1, hereinafter Hwang) in view of Park et al. (US 20170060315 A1, hereinafter Park) in further view of Lee (US 20150341399 A1) in further view of Gottsacker et al. (US 20040135805 A1, hereinafter Gottsacker).

As to claim 6, Hwang as modified by Park and Lee further discloses the method of claim 6, wherein the access rights of the touchscreen is different from access rights of the collaborative document on the second touchscreen device (“On the user interface screen 360 of the first user terminal 300, the first user may select a ‘Collaboration’ menu in the menu bar 363 between the address window 361 and the ribbon menu bar 365 and then ‘Create group’ in a displayed submenu,” Lee paragraph 0189; “Selecting ‘Create group’ displays a Create Group window 362 on the user interface screen 360 of the first user terminal 300. In order to create a group, the first user may enter appropriate values in group name, accessibility, password, and default authority and press a complete button. As shown in FIG. 17, the first user may select and enter ‘Group 1’, ‘Private’, ‘****’ (not displayed so that other users cannot view it), and ‘Read/Write’ in the group name, accessibility, password, and default authority, respectively,” Lee paragraph 0190, users can be given read or read/write access to the document)
However neither Hwang nor Park nor Lee appear to explicitly disclose a limitation wherein the menu icon of the touchscreen is different from a menu icon of the collaborative document on the second touchscreen device.
Gottsacker teaches a limitation wherein the menu icon of the touchscreen is different from a menu icon of the collaborative document on the second touchscreen device (“The grouping of the marketing users 46, the technical users 48, and the other users 50, collectively users, represents the ease of use advantage of the document composition system 30 of the present invention. The document composition system 30 is designed to allow users of all skill levels to be involved in the document creation process. This is accomplished by enabling the customization of the front-end GUI tool 54 to cater to the specific job, role, function, and desire of each of the end users 46, 48, and 50. Specifically, a simplistic interface may be provided for non-technical users, such as the other users 50, and more comprehensive interfaces may be provided for highly skilled technical users, such as the technical users 48. The GUI tool 54 may be adapted to track the activities of the user to create a layout for the GUI tool 54 based on the monitored activities. This tracking functionality further contributes to the ease of use of the GUI tool 54,” Gottsacker paragraph 0087).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to modify menus in a document for different users as taught by Gottsacker. One would have been motivated to make such a combination so that the menu’s ease of use could be increased (Gottsacker paragraph 0087).

As to claim 7, Hwang as modified by Park, Lee and Gottsacker further discloses the method of claim 6, wherein the menu icon is based on an access control list for the document (“The user role 84 defines the level of access to system components (components to which no access, viewing access only, or full are allowed), design information (document design, data design, and output design), and any other desired functionality,” Gottsacker paragraph 0104; The grouping of the marketing users 46, the technical users 48, and the other users 50, collectively users, represents the ease of use advantage of the document composition system 30 of the present invention. The document composition system 30 is designed to allow users of all skill levels to be involved in the document creation process. This is accomplished by enabling the customization of the front-end GUI tool 54 to cater to the specific job, role, function, and desire of each of the end users 46, 48, and 50. Specifically, a simplistic interface may be provided for non-technical users, such as the other users 50, and more comprehensive interfaces may be provided for highly skilled technical users, such as the technical users 48. The GUI tool 54 may be adapted to track the activities of the user to create a layout for the GUI tool 54 based on the monitored activities. This tracking functionality further contributes to the ease of use of the GUI tool 54,” Gottsacker paragraph 0087).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hwang to modify menus in a document for different users assigned different roles in the document as taught by Gottsacker. One would have been motivated to make such a combination so that the menu’s ease of use could be increased (Gottsacker paragraph 0087).

As to claim 20, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171